Blackford, J.
This was an action of assumpsit brought by McCampbell against George T. King, executor, and Jane *Ann, his wife, executrix, of the estate of William Ferguson, deceased. The process was returned served on the husband, and “not found” as to the wife. On the defendants' failing to appear to the suit, there was an entry made of their default. Afterwards the Court, on examining the evidence in the cause, rendered final judgment against the defendant King alone.
The process having been served on the husband, he was bound to appear for himself and his wife; 3 Chitt. G. P., 263; and as he failed so to appear., the default as to both defendants was correctly entered. The subsequent proceedings against the husband alone are erroneous: they should have been against both the defendants.
Per Cur-iam.—The judgment- is reversed with costs. Cause remanded, &e.